Citation Nr: 1017191	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  08-03 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, to include pes planus.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from August 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a bilateral foot condition, to include pes 
planus.  In February 2010, the Veteran testified at a hearing 
at VA Central Office in Washington, D.C. before the 
undersigned Veterans Law Judge.  

With regard to the new and material evidence claim on appeal, 
the Board notes that before it may reopen a previously denied 
claim, it must conduct an independent review of the evidence 
to determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. 
Cir. 1996).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  McGinnis v. Brown, 4 Vet. 
App. 239 (1993).

The issue of service connection for a bilateral foot 
disorder, to include pes planus, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  By March 2002 rating decision, the RO denied service 
connection for a bilateral foot condition, essentially based 
on findings that the Veteran's pes planus pre-existed service 
and was not shown to be aggravated therein and that he was 
not shown to have any other bilateral foot condition that was 
incurred in or aggravated by service.  The Veteran did not 
appeal the March 2002 RO determination, and it became final.

2.  Evidence received subsequent to the final March 2002 RO 
rating decision was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim for service connection for a bilateral 
foot disorder, to include pes planus, and does raise a 
reasonable possibility of substantiating that claim.


CONCLUSION OF LAW

New and material evidence has been submitted since the final 
March 2002 RO rating decision, and, thus, the claim for 
service connection for a bilateral foot condition, to include 
pes planus, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered the VCAA provisions with 
regard to the matter on appeal but finds that, given the 
favorable action taken below as to the issue of reopening, no 
further analysis of the development of this claim is 
necessary at the present time.


II. Factual Background and Analysis

To reopen a claim following a final decision, the claimant 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the appellant's claim to 
reopen was filed after August 29, 2001, the effective date of 
the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

By March 2002 rating decision, the RO denied service 
connection for a bilateral foot condition, to include pes 
planus.  The evidence of record at the time of the March 2002 
rating decision included service treatment records (STRs), 
private treatment records, and statements from the Veteran.  
STRs showed that on his enlistment examination in August 1956 
he was found to have pes planus, third degree, asymptomatic.  
In April 1958 he complained of constant pain in the arch and 
heels of his feet, that was worse when standing.  He had been 
tried on arch supports, with no help.  He was referred to the 
orthopedic clinic and reported pain in both heels.  
Examination showed tenderness on the plantar surface over 
attachment of plantar fascia to calcaneus.  He was treated 
for bursitis with injections of Xylocaine and hydrocortisone 
in the heels, and rubber pads for the heels, with cutouts.  
He was placed on light duty for 24 hours.  Two days later he 
had no improvement in his heel pain, and had pain over an old 
fracture of the right tibia in 1950.  Twelve days later an x-
ray of the right tibia was reported to show no bony 
pathology.  He had minimal improvement subjectively, and had 
tenderness of the left heel and swelling of the lateral 
malleolus.  Arch supports were ordered.  On his separation 
examination in July 1960, he was found to have pes planus, 
third degree, not considered disabling.

Private treatment records showed that in November 1999, the 
Veteran complained of right ankle pain.  He reported a 
history of previous ankle sprains as a child, and it was 
noted that he was flat-footed.  The diagnoses included left 
olecranon bursitis with possible abscess formation.  In April 
2001, the impressions included lateral impingement 
bilaterally, early arthritis of the ankle and plantar 
fasciitis bilaterally with calcification of the long plantar 
ligament.  

By March 2002 rating decision, the RO denied service 
connection for a bilateral foot condition, to include pes 
planus, essentially based on findings that the Veteran's pes 
planus pre-existed service and was not shown to be aggravated 
therein, and that he was not shown to have any other 
bilateral foot condition that was incurred in or aggravated 
by service.  The Veteran was notified of the March 2002 
rating decision, but he did not file a notice of disagreement 
with that decision.  Thus, the March 2002 RO rating decision 
became final.  It is the last final disallowance of the 
claim.

Evidence submitted subsequent to the RO's March 2002 rating 
decision includes VA treatment records, private treatment 
records, medical opinions from private doctors, lay 
statements from the Veteran's children, and the Veteran's 
statements.  

For the purpose of determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Cox 
v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  To that end, the Board notes that 
in a letter dated in August 2009, Dr. Alberto Orosco 
indicated he had treated the Veteran for chronic heel pain, 
which had remained recalcitrant to conservative treatment.  
Dr. Orosco had also reviewed the Veteran's military records 
which demonstrated pain in both heels on April 7, 1958, and 
Dr. Orosco opined that it was more likely than not that the 
Veteran's foot condition was "related to military duties".  
In a January 2010 letter, Corinne Wisdo, D.P.M., indicated 
that the Veteran was seen for a painful flatfoot deformity.  
Dr. Wisdo opined that the Veteran had "severe congenital pes 
planus" that was "undiagnosed before acceptance into the 
military".  Dr. Wisdo indicated that a person with such 
severe deformities required a much more aggressive form of 
support, such as custom molded shoes and possible custom 
molded Arizona braces.  

The Board concludes that the evidence submitted since March 
2002 is new, in that it has not been previously considered 
and is not cumulative.  The letter from Dr. Orosco, 
specifically, is also material to the claim for service 
connection for a bilateral foot disorder, as it addresses the 
issue of whether the Veteran may have a bilateral foot 
disorder related to service, and therefore does relate to an 
unestablished fact necessary to substantiate the claim.  
Moreover, it raises a reasonable possibility of 
substantiating the claim, as it pertains to the significant 
question of whether the Veteran has a bilateral foot disorder 
which may be related to service.  Therefore, the Board finds 
that that new and material evidence has been submitted since 
the March 2002 RO rating decision, and concludes that the 
claim for service connection for a bilateral foot disorder, 
to include pes planus, is reopened.  The record reflects that 
Dr. Orosco's medical opinion does not provide supporting 
rationale, nor has a VA opinion yet been obtained regarding 
the probable etiology of any bilateral foot disorder.  Thus, 
a remand is warranted.


ORDER

The claim for service connection for a bilateral foot 
condition, to include pes planus, is reopened, and, to this 
extent only, the appeal is granted.


REMAND

The Veteran contends that his bilateral pes planus was 
aggravated during his active service, and, as a result, he 
currently has other related foot problems/disorders.  He 
essentially contends that his current foot disabilities are 
related to service.  In support of his claim, the Veteran has 
submitted two medical opinions.  In an August 2009 statement, 
Dr. Orosco opined that it was more likely than not that the 
Veteran's foot condition was "related to military duties".  
In a January 2010 letter, Dr. Wisdo, opined that the Veteran 
had "severe congenital pes planus" that was "undiagnosed 
before acceptance into the military", and that a person with 
such severe deformities required a much more aggressive form 
of support.  The Board finds that Dr. Orosco's opinion was 
provided without supporting rationale, and Dr. Wisdo's 
opinion is not specific enough to show that the Veteran's pes 
planus was aggravated (worsened) during service.  The United 
States Court of Veterans Claims has held that a medical 
examination report must contain not only clear conclusions 
with supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) ("[A]medical opinion ... must support its conclusion 
with an analysis that the Board can consider and weigh 
against contrary opinions.").  Thus, pursuant to VA's duty to 
assist the Veteran, on remand, this matter must be submitted 
in order to obtain an appropriate VA medical opinion that 
addresses whether the Veteran has a bilateral foot disability 
that was incurred in or aggravated by service.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology/onset of any 
current foot disability.  All indicated 
tests and studies should be performed, and 
all clinical findings reported in detail.  
The claims folder must be made available 
to the medical examiner for review, and 
the examination report should indicate 
whether such review was performed.  

a.  The examiner should be requested to 
offer an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50/50 degree of probability) that any 
currently diagnosed foot disorder (1) 
arose in or as a result of service, or (2) 
pre-existed service and was aggravated 
(i.e., permanently worsened beyond the 
natural progress of the disorder) therein; 
or is such a relationship to service 
unlikely (i.e., less than a 50-50 
probability).  The examiner should 
specifically be requested to opine as to 
whether it is at least as likely as not 
(i.e., to at least a 50/50 degree of 
probability) that the Veteran's pes planus 
was aggravated (i.e., permanently worsened 
beyond the natural progress of the 
disorder) by service.  

b.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.  If any question cannot be answered 
without resorting to pure speculation, the 
examiner must provide a complete 
explanation as to why such question cannot 
be answered. 

2.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


